Phantom Share Award for Non-Employee Directors

 

Gramercy Property Trust Inc.

2015 Equity Incentive Plan

Phantom Share Award Agreement

 

SUMMARY OF PHANTOM SHARE AWARD

 

The Board of Directors of Gramercy Property Trust Inc. has determined to grant
to you an award of phantom shares representing shares of common stock of
Gramercy Property Trust Inc. under the Gramercy Property Trust Inc. 2015 Equity
Incentive Plan (the “Plan”).  The terms of the award are set forth in the
Phantom Share Award Agreement (the “Agreement”) provided to you.  The following
provides a summary of the key terms of the Agreement; however, you should read
the entire Agreement, along with the terms of the Plan, to fully understand the
Agreement. 

 

 

 

 

Grantee:

 

__________________

Date of Grant:

July __, 2015

Total Number of Phantom Shares Granted:

 

375

 

Vesting Schedule:

1/3 of the Phantom Shares vest on each of January 2, 2016, January 2, 2017 and
January 2, 2018*

 

 

 

 

 

 

 

* Except as otherwise provided in the Agreement, the Grantee must be providing
service to the Company as a Non-Employee Director (as defined in the Plan) on
the applicable vesting date for the applicable portion of the Phantom Share
award to become vested.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Gramercy Property Trust Inc.

2015 Equity Incentive Plan

 

PHANTOM SHARE AWARD AGREEMENT

This PHANTOM SHARE AWARD AGREEMENT (this “Agreement”), dated as of July __, 2015
(the “Date of Grant”), is delivered by Gramercy Property Trust Inc., a Maryland
corporation (the “Company”) to ___________________ (the “Grantee”).

RECITALS

A.The Gramercy Property Trust Inc. 2015 Equity Incentive Plan (the “Plan”)
provides for the grant of phantom shares.

C.The Board of Directors of the Company (the “Board”) has decided to make a
phantom share grant under the Plan to the Grantee, which the Board has
determined is part of the compensation package for the 2015 calendar year to the
Grantee as a non-employee member of the Board of Directors of the Company.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Phantom Share Grant.  Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Board hereby grants to the Grantee 375 phantom
shares (the “Phantom Shares”).  The Phantom Shares will become vested and
convertible into shares of common stock of the Company if, and only to the
extent that, the vesting conditions set forth in Paragraph 3 of this Agreement
are met and the other terms and conditions of this Agreement are
satisfied.  Each Phantom Share shall be a phantom right and shall entitle the
Grantee to receive one share of common stock of the Company on the applicable
distribution date, as described in Paragraph 4 below. 

2. Phantom Share Account.  The Company shall establish and maintain a Phantom
Share account as a bookkeeping account on its records (the “Phantom Share
Account”) for the Grantee and shall record in such Phantom Share Account the
number of Phantom Shares granted to the Grantee pursuant to this Agreement.  The
Grantee shall not have any interest in any fund or specific assets of the
Company by reason of this grant or the Phantom Share Account established for the
Grantee.

3. Vesting and Nonassignability of Phantom Shares.

Except as provided in subsection (b) below, the Phantom Shares shall become
vested with respect to 1/3 of the Phantom Shares subject to this Agreement on
each of January 2, 2016, January 2, 2017 and January 2, 2018 (each a “Vesting
Date”), in each case if the Grantee continues to be a Non-Employee Director of
the Company from the Date of Grant to the applicable Vesting Date.  If the
foregoing schedule would produce fractional shares, the number of shares for
which the Phantom Share award becomes vested on a Vesting Date shall be rounded
down to the nearest whole share.  The Phantom Shares shall become vested with
respect



-1-

 

--------------------------------------------------------------------------------

 

to 100% of the Phantom Shares subject to this Agreement on January 2, 2018, if
the Grantee is a Non-Employee Director of the Company on such date.

Notwithstanding subparagraph (a) above, if (i) the Grantee ceases as a
Non-Employee Director of the Company on account of (x) the Grantee is not
nominated for re-election as a Non-Employee Director of the Company upon
expiration of the term of his or her service as a Non-Employee Director, other
than on account of Cause (as defined below), (y) the Grantee is nominated for
re-election, but is not re-elected, other than on account of Cause, or (z) the
Grantee’s service as a Non-Employee Director of the Company is terminated by the
Company for any reason, other than on account of Cause, or (ii) there is a
Change in Control (as defined in the Plan) during the Grantee’s term of service
as a Non-Employee Director of the Company, the unvested Phantom Shares shall
become fully vested on the date of cessation of service as a Non-Employee
Director of the Company or Change in Control, as applicable.  

Except as specifically provided for in subparagraphs 3(a) and 3(b), if the
Grantee ceases to be a Non-Employee Director of the Company for any reason
before the Phantom Shares are fully vested, the Phantom Shares that are not then
vested shall be forfeited.

For purposes of this Agreement, “Cause” shall mean (i) engaging in (A) willful
or gross misconduct or (B) willful or gross neglect; (ii) repeatedly failing to
adhere to the written policies and practices of the Company and the Board; (iii)
the commission of a felony or a crime of moral turpitude, dishonesty, breach of
trust or unethical business conduct, or any crime involving the Company or its
subsidiaries, or any affiliate thereof; (iv) fraud, misappropriation or
embezzlement; (v) acts or omissions constituting a material failure to perform
substantially and adequately the duties of a Non-Employee Director; (vi) any
illegal act detrimental to the Company, its subsidiaries or any affiliate
thereof; or (vii) the Grantee’s failure to competently perform his or her duties
after receiving notice from the Company specifically identifying the manner in
which the Grantee has failed to perform. 

4. Conversion of Phantom Shares.  The Grantee shall be entitled to receive a
distribution with respect to the Grantee’s vested Phantom Shares credited to the
Grantee’s Phantom Share Account on the earlier of (i) the Grantee’s separation
from service as a Non-Employee Director or (ii) a Change in Control (each a
“Conversion Date”).  Each Phantom Share credited to the Grantee’s Phantom Share
Account shall be settled in whole shares of common stock of the Company equal to
the number of vested Phantom Shares credited to the Grantee’s Phantom Share
Account on the Conversion Date.  The Company shall distribute such whole shares
of common stock of the Company to the Grantee within 30 days after the
Conversion Date.  The obligation of the Company to deliver shares of common
stock of the Company under this Agreement shall be subject to all applicable
laws, rules and regulations and such approvals by governmental agencies as may
be deemed appropriate by the Board, including such actions as the Company’s
counsel shall deem necessary or appropriate to comply with relevant securities
laws and regulations.  The Company may require that the Grantee make such
representations as the Company deems appropriate.  Any Phantom Shares not vested
because of the failure to satisfy the vesting conditions are forfeited as
described in Paragraph 3 above.  For purposes of this Paragraph 4, (x)
“separation from service” shall have the meaning set forth under section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder and (y) “Change in Control” shall have the meaning set
forth



-2-

 

--------------------------------------------------------------------------------

 

in the Plan, except that a “Change in Control” shall only be deemed to have
occurred if such Change in Control constitutes a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of section 409A of the Code and
its corresponding regulations.

5. Dividend Equivalents.  Until the Conversion Date, if any dividends are paid
with respect to the shares of common stock of the Company, the Company shall
credit to a dividend equivalent account (the “Dividend Equivalent Account”) the
value of the dividends that would have been distributed if the Phantom Shares
credited to the Grantee’s Phantom Share Account as of the date of payment of any
such dividend were shares of common stock of the Company.  On the Conversion
Date, the Company shall pay to the Grantee a lump sum cash payment equal to the
value of the dividends credited to the Grantee’s Dividend Equivalent Account;
provided, however, that any dividends that were credited to the Grantee’s
Dividend Equivalent Account that are attributable to Phantom Shares that have
been forfeited as provided in Paragraph 3 above shall be forfeited and not
payable to the Grantee.  No interest shall accrue on any dividend equivalents
credited to the Grantee’s Dividend Equivalent Account. 

6. Change in Control.  Subject to the provisions of subparagraph 3(b) and
Paragraph 4, the provisions of the Plan applicable to a Change in Control shall
apply to the Phantom Shares, and, in the event of a Change in Control, the Board
may take such actions as it deems appropriate pursuant to the Plan and is
consistent with the requirements of section 409A of the Code and this Agreement.

7. Acknowledgment by Grantee.  By accepting this grant, the Grantee acknowledges
that with respect to any right to distribution and payment pursuant to this
grant, the Grantee is and shall be an unsecured creditor of the Company without
any preference as against other unsecured general creditors of the Company, and
the Grantee hereby covenants for himself or herself, and anyone at any time
claiming through or under the Grantee, not to claim any such preference, and
hereby disclaims and waives any such preference which may at any time be at
issue, to the fullest extent permitted by applicable law.  The Grantee also
hereby agrees to be bound by the terms of the Plan and this Agreement.  The
Grantee further agrees to be bound by the determinations and decisions of the
Board with respect to this grant and the Plan and the Grantee’s rights to
benefits under this grant and the Plan, and agrees that all such determinations
and decisions of the Board shall be binding on the Grantee, his or her
beneficiaries and any other person having or claiming an interest under this
grant and the Plan on behalf of the Grantee.

8. Restrictions on Issuance or Transfer of Shares of Common Stock of the
Company.

The obligations of the Company to deliver shares of common stock of the Company
on the Conversion Date with respect to the Phantom Shares in which the Grantee
has become vested shall be subject to the condition that if at any time the
Board shall determine in its discretion that the listing, registration or
qualification of the shares of common stock of the Company upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of common stock of the Company, the
shares of common stock of the Company may not be issued in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not



-3-

 

--------------------------------------------------------------------------------

 

acceptable to the Board.  The issuance of shares of common stock of the Company
and the payment of cash or other consideration to the Grantee (or, in the event
of death, the Grantee’s estate) pursuant to this grant is subject to any
applicable taxes and other laws or regulations of the United States or of any
state having jurisdiction thereof. 

To the extent that shares of common stock of the Company are issued to the
Grantee pursuant to this grant, the Grantee agrees to be bound by the Company’s
policies regarding the limitations on the transfer of the shares of common stock
of the Company and understands that there may be certain times during the year
that the Grantee will be prohibited from selling, transferring, pledging,
donating, assigning, mortgaging, hypothecating or otherwise encumbering the
shares.

9. Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
which is incorporated herein by reference, and in all respects shall be
interpreted in accordance with the Plan.  To the extent any provision hereof is
inconsistent with a provision of the Plan, the provision of the Plan will
govern.  All capitalized terms that are used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to them in the Plan.  The grant
is subject to interpretations, regulations and determinations concerning the
Plan established from time to time by the Board in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) the registration, qualification or listing of the shares of common stock of
the Company, (b) changes in capitalization of the Company and (c) other
requirements of applicable law.  The Board shall have the authority to interpret
and construe the Phantom Share award pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder. 

10. No Stockholder Rights.  The Grantee shall not have any of the rights and
privileges of a stockholder of the Company, including the right to any dividends
(except as provided in Paragraph 5), or the right to vote, with respect to any
Phantom Shares.

11. No Rights to Continued Employment or Service.  The grant of the Phantom
Shares shall not confer upon the Grantee any right to be retained by or in the
employ or service of the Company or any of its subsidiaries or affiliates and
shall not interfere in any way with the right of the Company and its
subsidiaries or affiliates to terminate the Grantee’s service at any time,
including as a Non-Employee Director.  The right of the Company and its
subsidiaries and affiliates to terminate at will the Grantee’s service at any
time for any reason is specifically reserved.

12. Company Policies.  The Phantom Shares and any shares of common stock of the
Company issued pursuant to the Phantom Share award are subject to any applicable
clawback, recoupment, share trading or other policies implemented by the Board,
as in effect from time to time.

13. Assignments and Transfers.  Prior to the actual issuance of shares of common
stock of the Company under the Phantom Shares, the Grantee may not transfer any
interest in the Phantom Shares or dividend equivalents or the underlying shares
of common stock of the Company or pledge or otherwise hedge the sale of those
Phantom Shares, dividend equivalents or shares, including (without limitation)
any short sale or any acquisition or disposition of any put or call



-4-

 

--------------------------------------------------------------------------------

 

option or other instrument tied to the value of those shares.  Any attempt to
transfer, assign, pledge or encumber the Phantom Shares or dividend equivalents
under this grant by the Grantee shall be null, void and without effect.  The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries and
affiliates.  This Agreement may be assigned by the Company without the Grantee’s
consent.

14. Withholdings.  All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if required by applicable
law.  Notwithstanding the foregoing, the Grantee is solely responsible for the
satisfaction of all taxes that may arise in connection with the Phantom Shares
granted pursuant to this Agreement.

15. Effect on Other Benefits.  The value of shares of common stock of the
Company and dividend equivalents distributed with respect to Phantom Shares
shall not be considered eligible earnings for purposes of any other plans
maintained by the Company.  Neither shall such value be considered part of the
Grantee’s compensation for purposes of determining or calculating other benefits
that are based on compensation, including life insurance.

16. Applicable Law.  The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Maryland.

17. Notice.  Any notice to the Company provided for in this Agreement shall be
in writing and sent personally or mailed, and shall be addressed to the Company
at the principal place of business of the Company, Attention: General
Counsel.  Any notice to the Grantee shall be delivered to the Grantee personally
or mailed to the Grantee at the address appearing in the records of the Company.

18. Section 409A.  This award of Phantom Shares and dividend equivalents is
intended to comply with the applicable requirements of section 409A of the Code
and shall be administered, to the extent applicable, in accordance with
section 409A of the Code, including the six month delay for key employees if
applicable.  Notwithstanding any provision to the contrary herein, payments or
distributions made with respect to this award of Phantom Shares may only be made
in a manner and upon an event permitted by section 409A of the Code, and all
payments to be made upon a separation of service or change in control hereunder
may only be made upon a “separation from service” and “change in control,” each
as defined under section 409A of the Code.  To the extent that any provision of
the award of Phantom Shares would cause a conflict with the requirements of
section 409A of the Code, or would cause the administration of the Grant to fail
to satisfy the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law.  In no event
shall the Grantee, directly or indirectly, designate the calendar year of
payment.

[SIGNATURE PAGE FOLLOWS]

-5-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.

Gramercy Property Trust Inc.

 



 

 

By:

__________________

Name:

 

Title:

 

 

 

 

I hereby (i) acknowledge receipt of the Plan incorporated herein, (ii)
acknowledge that I have read this Agreement and understand the terms and
conditions of it, (iii) accept the Phantom Share award described in this
Agreement, (iv) agree to be bound by the terms of the Plan and this Agreement,
and (v) agree that all the decisions and determinations of the Board shall be
final and binding on me and any other person having or claiming a right under
this Award.  





 

 

Grantee Signature:

__________________________

Grantee Name:

 

 



 

 





 

--------------------------------------------------------------------------------